United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Corpus Christi, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0355
Issued: January 26, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 3, 2019 appellant, through counsel, filed a timely appeal from an October 30,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the October 30, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish greater than two
percent permanent impairment of each lower extremity for which he previously received schedule
award compensation.
FACTUAL HISTORY
On June 26, 2008 appellant, then a 52-year-old contract specialist, filed a traumatic injury
claim (Form CA-1) alleging that on July 24, 2007 he injured his back when bending and stooping
to retrieve containers of water while in the performance of duty. OWCP accepted the claim for
displacement of lumbar intervertebral disc without myelopathy. On January 13, 2009 appellant
underwent decompressive total laminectomy L3-4 and L5 with bilateral L3-4, L4-5, and L5-S1
foraminotomies. OWCP paid appellant wage-loss compensation and he returned to full-duty work
on March 9, 2009. Appellant resigned from his employment on March 26, 2010. In
November 2011, he underwent placement of a dorsal column stimulator. In February 2012,
appellant underwent dorsal column stimulator lead revision. On July 1, 2015 OWCP expanded
acceptance of the claim to include the additional conditions of thoracic or lumbosacral neuritis or
radiculitis.
On April 19, 2016 appellant filed a claim for a schedule award (Form CA-7). By decision
dated June 28, 2016, OWCP granted appellant a schedule award for two percent permanent
impairment of his left lower extremity and two percent permanent impairment of his right lower
extremity based upon the opinion of Dr. Arnold T. Berman, a Board-certified orthopedic surgeon
serving as a district medical adviser (DMA) and based upon the clinical findings of Dr. John
Ortolani, a Board-certified neurologist. The award ran for 11.52 weeks for the period December 7,
2015 through February 25, 2016.
On August 11, 2017 appellant filed a claim for an increased schedule award (Form CA-7).
In a May 22, 2017 report, Dr. Neil Allen, a Board-certified neurologist, recounted
appellant’s history of injury and surgical treatment. He opined that appellant had reached
maximum medical improvement (MMI). Dr. Allen noted appellant’s physical examination
findings as well as finding from diagnostic test studies. Regarding appellant’s physical
examination findings, he noted 4/5 muscle strength of the left L5 level from the extensor halluces
longus. Based upon the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides)4 and The Guides Newsletter, Rating Spinal
Nerve Extremity Impairment Using the Sixth Edition (July/August 2009) (The Guides Newsletter),
Dr. Allen opined that appellant had 11 percent right lower extremity impairment comprised of 9
percent motor impairment at L4-5 nerve root and 2 percent sensory impairment. Regarding the
left lower extremity, he concluded that appellant had zero percent motor and sensory deficit.
Dr. Allen utilized the peripheral nerve evaluation process to determine grade modifiers and
provided his calculations under the net adjustment formula.
In an August 21, 2017 development letter, OWCP advised appellant that Dr. Allen’s
May 22, 2017 report was insufficient to support his claim for an increased schedule award as he
4

A.M.A., Guides (6th ed. 2009).

2

failed to indicate if the percentage provided was in addition to or included the previous impairment
rating for each lower extremity. It requested that Dr. Allen provide an opinion regarding
permanent impairment consistent with the methodology set forth in the sixth edition of the A.M.A.,
Guides.
In an addendum to the May 22, 2017 report, dated September 21, 2017, Dr. Allen advised
that his original impairment report did not consider any previously awarded impairment. He
opined that appellant had 11 percent right lower extremity permanent impairment, an increase of
9 percent from the previous award. Dr. Allen further indicated that appellant’s left lower extremity
impairment was zero percent with no additional impairment detected/calculated for either motor
or sensory impairment.
In a December 22, 2017 report, Dr. Berman, again serving as a DMA, noted that he had
reviewed the statement of accepted facts (SOAF) along with appellant’s medical records. He noted
that Dr. Allen opined, in his May 22, 2017 report, that there was an additional nine percent motor
deficit impairment at the L4-5 nerve root to the right lower extremity and two percent sensory
deficit at L4-5 neve root. The DMA indicated, however, that Dr. Allen’s right lower extremity
finding of nine percent motor deficit was not substantiated by physical examination findings as his
May 22, 2017 examination did not include any motor deficit findings. He further noted that the
medical record was also devoid of any evidence of a motor deficit. Thus, the DMA indicated that
Dr. Allen’s nine percent right lower extremity motor deficit impairment could not be accepted. He
indicated that the two percent right sensory deficit at L4-5 nerve root and two percent left sensory
deficit at L4-5 nerve root could be accepted as there was evidence of radicular pain on
electromyogram (EMG) scans bilaterally, and straight leg raising on the right was positive on
Dr. Allen’s examination, and there were various references of pain or decreased sensation. The
DMA also re-reviewed his April 28, 2016 report, which recommended two percent impairment of
the right lower extremity and two percent impairment of the left lower extremity, and found that
there was no basis to change his original recommendation. He concluded that there was no
increase in the previous schedule award of two percent right lower extremity and two percent left
lower extremity.
By decision dated February 15, 2018, OWCP denied appellant’s claim for an increased
schedule award, finding that the weight of the medical evidence was accorded to the DMA’s
December 22, 2017 report.
On February 23, 2018 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. By preliminary hearing decision dated June 6, 2018, an OWCP
hearing representative set aside OWCP’s February 15, 2018 decision and remanded the case for
further development and issuance of a de novo decision. The hearing representative found that
appellant was not afforded a due process letter, which explained the deficiencies in the medical
evidence and was not allowed an opportunity to perfect the claim. She further found that OWCP’s
February 15, 2018 decision failed to explain why the DMA was afforded the weight of the medical
evidence.
In a June 19, 2018 letter, OWCP requested that Dr. Allen review the DMA’s December 22,
2017 report. A copy of the DMA’s December 22, 2017 and April 28, 2016 reports were included
along with the most recent medical reports on file.

3

On August 17, 2018 OWCP received Dr. Allen’s response which disagreed with the
DMA’s December 22, 2017 report. Dr. Allen indicated that he had documented 4/5 muscle
strength of the left L5 level (specifically the extensor halluces longus per Table 17-8, page 578).
He also indicated that there was a typographical error in the calculation of total impairment as
sensory loss was detected on the right side and motor deficit on the left side and those two deficits
were erroneously combined as being right sided. Dr. Allen opined that the correct permanent
impairment rating for the right lower extremity was a sensory impairment of two percent and the
left lower extremity permanent impairment rating was nine percent for motor impairment.
OWCP subsequently determined that a conflict in medical opinion evidence existed
between the impairment ratings of Dr. Berman, the DMA, and Dr. Allen regarding the extent of
appellant’s impairment rating for the right and left lower extremities. It referred appellant, along
with an updated SOAF dated September 7, 2018, a list of questions, and the medical record to
Dr. Robert Hatch, a Board-certified orthopedic surgeon, for an impartial medical examination.
In a report dated November 18, 2018, Dr. Hatch noted his review of the SOAF and the
medical record and reported appellant’s November 8, 2018 physical examination findings
addressing the accepted conditions. He noted appellant’s history of a herniated disc with
nonverifiable radicular complaints at clinically appropriate levels. Appellant’s examination
revealed no evidence of atrophy, loss of sensation, or primary musculature weakness. Dr. Hatch
noted that appellant’s right lower extremity strength was globally 5/5, but the same testing on the
left side showed 5/5 weak strength 5/5 globally. Thus, he tested the extensor halluces longus three
different ways and provided the results, which varied. There was also no demonstrated evidence
for hardware failure, spasm or motion segment malalignment/deformity/abnormality. At the time
of examination, there was also no active employment-related spinal nerve injury. Dr. Hatch
indicated that he generally agreed with Dr. Berman’s assessment that Dr. Allen found permanent
impairment of the right lower extremity for which there was no clinical or historical evidence. He
noted that, while his clinical examination identified appellant’s left leg as generally more robust
than the right leg at the thigh and calf, both his and Dr. Allen’s examination documented no
evidence for atrophy on the affected left leg and that the left leg, for whatever reason, seemed more
robust than the right leg without any other pathological process, such as edema, to account for the
discrepancy. Dr. Hatch concluded that both Dr. Allen’s and his measurements revealed asymmetry
in the legs. He indicated that he expanded the extensor halluces longus examination and identified
no real loss of strength from objective sources to account for the illusion of extensor halluces
longus weakness. Dr. Hatch opined that appellant had five percent whole person impairment for
a class 1 grade A motion segment lesion under Chapter 17 of the A.M.A, Guides. He provided
references for his grade modifier as well as calculations to the net adjustment formula.
In a December 17, 2018 report, Dr. Michael M. Katz, a Board-certified orthopedic surgeon
serving as a DMA, found that Dr. Hatch failed to follow the proper methodology for determining
spinal nerve impairment as described in The Guides Newsletter. Thus, he opined that Dr. Hatch’s
report was not probative. The DMA recommended that Dr. Hatch be asked to submit a
supplemental report.
In a January 8, 2018 letter to Dr. Hatch, OWCP noted that FECA does not allow for a
whole person impairment rating. It explained that The Guides Newsletter was to be used to rate
spinal impairment and requested that Dr. Hatch use The Guides Newsletter as applied to his prior
physical findings to determine whether appellant has an additional impairment to his bilateral
lower extremities.
4

In a February 15, 2019 correction to his November 18, 2018 impairment rating report,
Dr. Hatch indicated that, under The Guides Newsletter, appellant had a class 1 postsurgical
resolution of a lower extremity radiculopathy. He opined that, under Table 2, appellant’s mild
sensory deficits were grade A modifier, and equaled 0 percent lower extremity permanent
impairment for all spinal nerve roots.
On March 11, 2019 the DMA again reviewed the submitted records including Dr. Hatch’s
reports of November 18, 2018 and February 15, 2019. He opined that the date of MMI was
November 8, 2018, the date of Dr. Hatch’s permanent impairment examination. The DMA noted
that, in his evaluation, Dr. Hatch observed no motor/sensory deficits in either lower extremity and,
therefore, he determined no ratable impairment of any spinal nerve and no ratable impairment per
FECA for the accepted spinal conditions. He explained that Dr. Hatch correctly applied the
methodology set forth in the The Guides Newsletter in rendering his medical opinion that appellant
had zero percent right lower extremity permanent impairment and zero percent left lower extremity
permanent impairment. The DMA thus concluded that appellant was not entitled to a rating of
impairment greater than that already awarded.
By decision dated April 9, 2019, OWCP denied appellant’s claim for an increased schedule
award, finding that the special weight of the medical evidence was accorded to Dr. Hatch, the
impartial medical examiner (IME).
On April 16, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review. The hearing was held on
August 15, 2019.
By decision dated October 30, 2019, an OWCP hearing representative affirmed OWCP’s
April 9, 2019 decision.
LEGAL PRECEDENT
The schedule award provision of FECA,5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

5

the A.M.A., Guides as the uniform standard applicable to all claimants.7 For decisions issued after
May 1, 2009, the sixth edition will be used.8
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, under FECA, a schedule award is not payable for injury to the spine.9 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether the
cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as the
schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the impairment
originated in the spine.10
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as impairments of the extremities. Recognizing that FECA allows ratings for
extremities and precludes ratings for the spine, The Guides Newsletter offers an approach to rating
spinal nerve impairments consistent with sixth edition methodology. For peripheral nerve
impairments to the upper or lower extremities resulting from spinal injuries, OWCP’s procedures
indicate that The Guides Newsletter is to be applied.11 The Board has recognized the adoption of
this methodology for rating extremity impairment, including the use of The Guides Newsletter, as
proper in order to provide a uniform standard applicable to each claimant for a schedule award for
extremity impairment originating in the spine.12 Specifically, it will address lower extremity
impairments originating in the spine through Table 16-1113 and upper extremity impairment
originating in the spine through Table 15-14.14
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint a
third physician who shall make an examination.15 When there are opposing reports of virtually
equal weight and rationale, the case must be referred to an impartial medical specialist, pursuant
to section 8123(a) of FECA, to resolve the conflict in the medical evidence.16 Where a case is
referred to an IME for the purpose of resolving a conflict, the opinion of such specialist, if
7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700,
Exhibit 1 (January 2010).
9

J.M., Docket No. 18-0856 (issued November 27, 2018); Pamela J. Darling, 49 ECAB 286 (1998).

10

See B.M., Docket No. 18-1683 (issued April 19, 2019); J.M., id.; Thomas J. Engelhart, 50 ECAB 319 (1999).

11

Supra note 8 at Chapter 3.700 (January 2010). The Guides Newsletter is included as Exhibit 4.

12

M.G., Docket No. 19-1627 (issued April 17, 2020); D.S., Docket No. 13-2011 (issued February 18, 2014).

13

A.M.A., Guides, supra note 4 at 533.

14

Id. at 425.

15

5 U.S.C. § 8123(a).

16

C.R., Docket No. 18-1285 (issued February 12, 2019).

6

sufficiently well rationalized and based on a proper factual and medical background must be given
special weight.17
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish greater than two
percent permanent impairment of each lower extremity for which he previously received schedule
award compensation.
In support of his claim for an increased schedule award, appellant submitted a May 22,
2017 impairment report from Dr. Allen. Based upon the sixth edition of the A.M.A., Guides and
The Guides Newsletter, Dr. Allen opined that appellant had 11 percent right lower extremity
permanent impairment comprised of 9 percent motor impairment at L4-5 nerve root and 2 percent
sensory impairment, and that appellant had 0 percent left lower extremity permanent impairment.
In an addendum to the May 22, 2017 report, Dr. Allen opined that appellant had 11 percent total
right lower extremity impairment, an increase of 9 percent from his previous award. He also opined
that appellant had no additional left lower extremity impairment attributed to his lumbar conditions
as he had no motor and sensory impairment. The case file and Dr. Allen’s reports were routed to
the DMA, Dr. Berman, who opined that Dr. Allen’s right lower extremity finding of nine percent
motor deficit was not substantiated as his May 22, 2017 examination did not include any motor
deficit. Dr. Berman further noted that the medical record was also devoid of any evidence of a
motor deficit. Thus, the DMA indicated that Dr. Allen’s nine percent right lower extremity motor
deficit impairment could not be accepted. As the evidence supported sensory deficits, the DMA
indicated that appellant had two percent right lower extremity and two percent left lower extremity
permanent impairment due to sensory deficit. He advised, however, that there was no increase in
impairment previously awarded.
Following further development, Dr. Allen disagreed with the DMA’s December 22, 2017
report. He opined that appellant’s impairment was properly calculated on May 22, 2017 as
appellant had documented 4/5 muscle strength of the left L5 level (specifically the extensor
halluces longus) on physical examination. Dr. Allen further indicated that there was a
typographical error in the calculation of total impairment as sensory loss was detected on the right
side and motor deficit were noted on the left side and that those two deficits were erroneously
combined. Based on his May 22, 2017 examination, Dr. Allen thus provided a total two percent
right lower extremity, based on an sensory impairment of two percent and zero percent motor
impairment, and nine percent left lower extremity impairment, based on nine percent motor
impairment and zero percent sensory impairment.
In light of the differing medical opinions as to the extent of appellant’s permanent
impairment of appellant’s bilateral lower extremities due to motor and sensory loss, between
Dr. Allen and the DMA, OWCP properly referred appellant to Dr. Hatch for an impartial medical
evaluation to resolve the conflict in medical opinion, pursuant to 5 U.S.C. § 8123(a).18

17

Id.

18

See W.C., Docket No. 19-1740 (issued June 4, 2020). F.V., Docket No. 18-0230 (issued May 8, 2020); Darlene R.
Kennedy, 57 ECAB 414, 416 (2006).

7

On November 8, 2018 Dr. Hatch reviewed the medical evidence on file, the SOAF and
conducted a physical examination. He noted multiple contradictory physical findings in the
evidence of record, noting that they were not sufficiently detailed to support nerve root impairment
findings. Dr. Hatch also indicated that appellant’s physical evaluation failed to establish true
motor or sensory findings to support lower extremity findings emanating from the spine. He noted
that appellant’s left leg was more robust than the right leg without any pathological process to
account for the discrepancy, and concluded that Dr. Allen’s measurements were correct and close
enough to his measurements to reveal asymmetry in the legs. However, based on his expanded
extensor halluces longus examination, Dr. Hatch found that there was no real loss of strength from
objective sources to account for the illusion of extensor halluces longus weakness.
In his November 18, 2018 report, Dr. Hatch provided a whole person impairment rating of
five percent. Whole person impairment ratings, however, are of no probative value as whole
person permanent impairment ratings are not permitted under FECA.19 This impairment rating,
therefore, lacked probative value as he neither used the sixth edition of the A.M.A., Guides nor
The Guides Newsletter in calculating appellant’s permanent impairment.20
In a February 15, 2019 corrected impairment report, Dr. Hatch referenced The Guides
Newsletter and found that appellant had postsurgical resolution of a lower extremity radiculopathy.
Under Table 2 of The Guides Newsletter, he opined that appellant’s mild sensory deficits were
class 1, grade A or zero percent lower extremity impairment for all spinal nerve roots. Thus,
Dr. Hatch opined that appellant had no permanent impairment as there was no involvement of his
lower extremities due to a spinal nerve impairment. As Dr. Hatch’s report negates permanent
impairment, it is insufficient to establish appellant’s increased schedule award claim.21
The Board finds that Dr. Hatch’s reports are entitled to the special weight of the medical
evidence and established that appellant had no additional ratable impairment of the left lower
extremity or the right lower extremity.22 Dr. Hatch’s opinion was based on a proper factual and
medical history, which he reviewed, and on the proper tables and procedures in The Guides
Newsletter. In his February 15, 2019 corrected impairment report, Dr. Hatch referenced The
Guides Newsletter in finding that appellant’s mild sensory deficits rated a zero percent lower
extremity impairment for all spinal nerve roots. Dr. Hatch’s February 15, 2019 corrected
impairment report, therefore, established that appellant did not have increased permanent
impairment of the bilateral lower extremities.23
The Board, therefore, finds that OWCP properly determined that appellant had no more
than two percent permanent impairment of the bilateral lower extremities, previously awarded.
There is no probative medical evidence of record demonstrating greater permanent impairment
19

C.S., Docket No. 19-0851 (issued November 18, 2019); Marilyn S. Freeland, 57 ECAB 607 (2006).

20

A.R., Docket No. 17-1504 (issued May 25, 2018).

21
A.H., Docket No. 19-1788 (issued March 17, 2020); L.G., Docket No. 16-0792 (issued June 24, 2016) (a medical
report that finds no permanent impairment is insufficient to establish a claim for a schedule award).
22

See D.D., Docket No. 19-1676 (issued July 29, 2020).

23

A.H., supra note 21; L.G., supra note 21 (when a medical report finds no permanent impairment it is insufficient
to establish a claim for a schedule award).

8

than that previously awarded.24 As the medical evidence of record does not establish an increased
permanent impairment of a scheduled member or function of the body, in accordance with either
the sixth edition of the A.M.A., Guides or The Guides Newsletter, appellant has not met his burden
of proof to establish an increased schedule award.
On appeal, counsel argues that the decision is contrary to law and fact and failed to give
deference to the findings of the attending physician. Appellant, however, has not provided a
rationalized medical opinion to dispute Dr. Hatch’s impartial medical examination permanent
impairment rating. As noted, the record contains no other probative, rationalized medical opinion
which supports that appellant had a greater right lower extremity impairment or a greater left lower
extremity impairment based upon the A.M.A., Guides than that previously awarded.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of new exposure, or medical evidence showing a progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish greater than two
percent permanent impairment of each lower extremity, for which he previously received schedule
award compensation.
ORDER
IT IS HEREBY ORDERED THAT the October 30, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.25
Issued: January 26, 2021
Washington, DC

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
24

See J.M., Docket No. 18-1334 (issued March 7, 2019).

25

Christopher J. Godfrey, Deputy Chief Judge, who participated in the preparation of the decision, was no longer
a member of the Board after January 20, 2021.

9

